Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kim et al. USPGPub 2021/0318592 (hereafter Kim) is considered to be the closest prior art.
Kim teaches “An optical unit (paragraph 1: “camera module”) with a shake correction function (paragraph 16 “excellent OIS function”) comprising:
a movable body (lens module 200) comprising a lens (lens unit 220);
a turning support mechanism structured to turnably support the movable body around an optical axis of the lens (that which allows a roll, see paragraph 65);
a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (that which allows a yaw and a pitch rotations see paragraph 65);
a fixed body (circuit board 350) which supports the movable body through the gimbal mechanism and the turning support mechanism;
a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis (paragraph 34: “second driving unit generating electromagnetic force”); and
a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis (paragraph 34: “first driving unit generating electromagnetic force”);

a plate roll which is fixed to the movable body;
a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and
a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder around the optical axis;
wherein the gimbal mechanism comprises:
a gimbal frame; and
a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis;
wherein the first connection mechanism comprises:
a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and
a first concave curved face which is provided in the plate holder and is turnably brought into contact with a tip end of the first support member;
and wherein a reinforcement member is fixed to the gimbal frame so that a portion of the gimbal frame where the first axis is passed is reinforced.”
Claims 2-19 depend from claim 1, and are allowed for at least the reasons stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872